Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 9, 2019

                                     No. 04-19-00248-CR

                                Michael Cesar FERNANDEZ,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR13555
                        Honorable Stephanie R. Boyd, Judge Presiding


                                        ORDER
      The State’s motion for extension of time to file a brief is granted. We order the brief due
October 28, 2019.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk